DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction
This application contains claims directed to the following patentably distinct species:
Sole Structure Species
Species A:
Species B: Fig. 4 – an article of footwear and sole structure with a sole member having a base surface, a medial side, and a lateral side; a plurality of medial side primary traction elements located on the medial side of the sole member and extending in a direction away from the base surface; a plurality of lateral side primary traction elements located on the lateral side of the sole member and extending in a direction away from the base surface; the sole member extending to support the entire plantar surface; a central space between interior extents of the plurality of medial side primary traction elements and the plurality of lateral side primary traction elements; a projection field is mounted in the central space with a first portion located at least 50% in the central forefoot region and extending no more than 40% into the midfoot region of the shoe, and a projection field second portion that extends at least 50% of the length of the central midfoot region of the shoe in a toe-to-heel orientation.
Species C: Fig. 9A – an article of footwear and sole structure with a sole member having a base surface, a medial side, and a lateral side; a plurality of medial side primary traction elements located on the medial side of the sole member and extending in a direction away from the base surface; a plurality of lateral side primary traction elements located on the lateral side of the sole member and extending in a direction away from the base surface; the sole 
Species D: Fig. 9B – an article of footwear and sole structure with a sole member having a base surface, a medial side, and a lateral side; a plurality of medial side primary traction elements located on the medial side of the sole member and extending in a direction away from the base surface; a plurality of lateral side primary traction elements located on the lateral side of the sole member and extending in a direction away from the base surface; the sole member extending to support the entire plantar surface; the base surface of the sole member forms one or more support structures across an entire central space; the central space is between interior extents of the plurality of medial side primary traction elements and the plurality of lateral side primary traction elements; a projection field first portion is mounted outside of the support structures in the central space which is located at least 50% in the central forefoot 
*Species E: Fig. 11 – an article of footwear and sole structure with a sole member having a base surface, a medial side, and a lateral side; a plurality of medial side primary traction elements located on the medial side of the sole member and extending in a direction away from the base surface; a plurality of lateral side primary traction elements located on the lateral side of the sole member and extending in a direction away from the base surface; at least one central primary traction element located within a projection field; the sole member extending to support the entire plantar surface; the projection field first portion is mounted so as to extend into the areas between the primary traction elements and cleats on one or both sides of the sole structure. (*Note: Species E has specific structural features that are unique and will limit the choice of Projection Mounting subspecies below to only Subspecies PMC.)
Upon election of one of Species A-D from the Sole Structure list above, an additional subspecies election is required between the following two Projection Mounting subspecies (*NOTE: If Species E is chosen from the Sole Structure Species list above, Subspecies PMC
Projection Mounting Subspecies for Species A-D
Subspecies PMA: Fig. 2 – a base surface of the sole member includes an interior surface and an exterior surface opposite the interior surface; an opening extends completely through the base surface from the interior surface to the exterior surface; the second surface (the ground-facing surface) of a projection field base is engaged with the interior surface of the base surface, e.g., at least around a portion of the outer perimeter edge(s) of the projection field base; the plurality of projections of the projection field extends outward and through the opening.
Subspecies PMB: Fig. 3 – a base surface of the sole member includes an interior surface and an exterior surface opposite the interior surface; a projection field base; the projection field is integrally formed as part of a sole structure component; 
Project Mounting Subspecies for Species E (If Species E is elected from the Sole Structures list above, then the following Projection Mounting subspecies is automatically elected and no other Projection Mounting subspecies may replace it):
Subspecies PMC: Fig. 10 – a base surface of the sole member includes an interior surface and an exterior surface opposite the interior surface; a projection field base; a first surface (the upper-facing surface) of the projection field base is engaged with the 
Upon election of a Sole Structure Species and a Projection Mounting subspecies (any combination of Species A-D + Subspecies PMA-PMB, OR Species E + Subspecies PMC), an additional subspecies election is required from the Projection Style & Field subspecies group:
Projection Style & Field Subspecies
Subspecies PSFA:
Subspecies PSFB: Figs. 6A-6C – a projection field with rows of projections having a longitudinal length and a wide circular transverse cross-sectional diameter or dimension; individual projections originate at or extend from the projection field base and extend to a free end; the longitudinal length L extends between the projection origination point and the free end; at least some of the individual projections of the projection field have: (a) a wide top diameter DT (where the projection extends from the projection field base), (b) a bottom diameter DB (at the free end), and (c) a longitudinal length L extending from the top to the free end; one or more of the projections in the projection field include an angle α formed from the second surface (ground-facing surface) of the projection field base to the sidewall of the projection over at least a portion of the longitudinal length L; the projection tapers to its smallest diameter and/or transverse area at the free end.
Subspecies PSFC: Figs. 7A-7C – a projection field with rows of projections of polygonal-wedge shape having a longitudinal length and rectangular transverse cross-sectional diameter or dimension; individual projections originate at or extend from the projection field base and extend to a free end; the longitudinal length L extends between the projection origination point and the free end; at least some of the individual projections of the projection field have: (a) a narrow side width dimension at the top WNT (where the projection extends from the projection field base), (b) a narrow side bottom dimension 
Subspecies PSFD: Figs. 8A-8C – a projection field with rows of projections of polygonal-fin shape having a longitudinal length and a generally rectangular or ovoid transverse cross-sectional diameter or dimension; individual projections originate at or extend from the projection field base and extend to a free end; the longitudinal length L extends between the projection origination point and the free end; at least some of the individual projections of the projection field have: (a) a narrow side width dimension at the top WNT (where the projection extends from the projection field base), (b) a narrow side bottom dimension WNB (at the free end), and (c) a longitudinal length L extending from the top to the free end; the projection tapers to its smallest diameter and/or transverse area at the free end; the side view may be wide or narrow.
The species are independent or distinct because, as disclosed, the species have mutually exclusive characteristics for each identifies species as described above for each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which Claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, for example the method claims diverge from the product claim in that it includes specific method steps such as the process of affixing the first set of footwear to the second set of footwear.
The inventions require a different field of search (for example, searching different classes/subclasses or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to the Applicant’s representative to request an oral election to the above election/restriction requirement due to the complexity of the species election and/or restriction election required. See MPEP 812.01.
Correction of Inventorship for Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.